Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on 06/13/2022. The claims 1-20 have been cancelled. New claims 21-34 are added. The amendment has been entered. 

Response to Arguments
The rejections of the Non-Final office action mailed 12/13/2021 have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Andrew G. Morabito (Reg. No. 70078), Attorney of Record, on 07/15/2022.

The application has been amended as follows:

Claim Amendment
21. (Currently Amended) A computer-implemented method comprising: 
receiving, by one or more processors, a model of a building associated with required regulations, the model comprise of a plurality of assemblies, and each assembly comprise of a plurality of members; 
identifying, by one or more processors, a set of assemblies related to floor joists within the model based on characteristics associated with floor joist assemblies; 
analyzing, by the one or more processors, each of the plurality of members of the floor joist assemblies for internal conflicts; wherein the internal conflict is determined based on the connection of a series of members and the required regulations; 
2analyzing, by the one or more processors, each of the plurality of members for member-to-member conflicts 
analyzing, by the one or more processors, each of the plurality of assemblies that has not member-to-member conflict for assembly-to-assembly conflicts, wherein an assembly-to- assembly conflict involve at least one member of each of a floor joist assembly with a member of another assembly; 
analyzing, by the one or more processors, the members of the assemblies involved in the assembly-to-assembly conflicts 
identifying, by the one or more processors, each of the members involved in the at least one of member-to-member conflict and assembly-to-assembly conflict as conflicting members, wherein each the identified conflicting members are marked in the model; 
analyzing, by the one or more processors, each of the member of the plurality of floor joist assemblies that are identified as non-conflicting members with mating assemblies or mating members for mating conflicts; wherein the mating conflict is determined when the assemblies and individual member are not properly mated based on required tolerance and bearing area which thereby results in an unsafe building; 
generating, by the one or more processors, a list of all the members involved in the at least one of member-to-member conflict, assembly-to-assembly conflict and mating conflicts that are associated with floor joist assemblies;
 determining, by the one or more processors, a solution to correct the members involved in the at least one of member-to-member conflict, assembly-to-assembly conflict and mating conflicts by using a machine learning algorithm; and 
implementing the solution into the model to conform the required regulations.  

22. (Previously presented) The computer-implemented method of claim 21, further comprising, marking, by the one or more processors, the members involved in the at least one of member-to-member conflict, assembly-to-assembly conflict and mating conflicts, wherein the conflicting members are distinguished from non-conflicting members.  

23. (Previously presented) The computer-implemented method of claim 21, further comprising, integrating, by the one or more processors, a sub-system into the model, wherein the sub-system interfaces with at least one floor joist assembly.  

24. (Previously presented) The computer-implemented method of claim 23, further comprising, analyzing, by the one or more processors, the plurality of members which interact with the installation of the sub-system, and determining if at least one of the plurality of member conflicts with the sub- system.  

25. (Previously presented) The computer-implemented method of claim 24, further comprising, modifying, by the one or more processors, the at least one of the plurality of members which conflict with the sub-system.  

26. (Currently Amended) A computer program product, 
the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable to cause the computing device to: 
receive a model of a building associated with required regulations, wherein the model comprise a plurality of assemblies and each assembly comprise a plurality of members; 
identify the assemblies associated with the floor joists, and analyze the members individually and each of the members related to the respective floor joist assembly, wherein the analysis compares an actual location of the members and the floor joist assemblies to a required location of the members and the floor joist assemblies; 
identify an internal conflict where there is a discrepancy between the actual location and the required location of the members and the floor joist assemblies; wherein the internal conflict is determined based on the connection of a series of members and the required regulations; 
analyze each of the internal conflicts of the members of the floor joist assemblies; 
mark each of the members involved in the identified internal conflict as conflicting members; 
analyze, by the one or more processors, each of the member of the plurality of floor joist assemblies that are identified as non-conflicting members with mating floor joist assemblies or mating members for mating conflicts; wherein the mating conflict is determined when the floor joist assemblies and individual member are not properly mate based on required tolerance and bearing area which thereby results in a unsafe building; 
generate a list of all conflicting members; 
determine a solution to correct the at least one conflicting member based on a machine learning algorithm, wherein the conflict members are adjusted to adhere to the required location; 4and 
implement the solution into the model to conform the required regulations.  

27. (Previously presented) The computer program product of claim 26, further comprising, analyze an interface between at least two assemblies, wherein one of the assemblies is a floor joist assembly.  

28. (Previously presented) The computer program product of claim 26, further comprising, analyze the model and at least one sub-system, wherein each sub-system has a set of components and determining if a member of a floor joist assembly conflict with any of the components of the sub-system.  

29. (Previously presented) The computer program product of claim 26, further comprising, assessing an interface between the sets of assemblies, wherein it is determined if any assemblies conflict with a floor joist assembly, and if a conflict is discovered identifying the members of the assemblies which are conflicting.  

30. (Previously presented) The computer program product of claim 29, further comprising, determining if the members of the conflicting assemblies are to be adjusted or if the assembly is to be adjusted, and adjusting the members or the assembly.  

31. (Currently Amended) A system comprising: 
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device to execute; 
program instructions to identify a plurality of members and a plurality of assemblies of a model of a building associated with required regulations, wherein each assembly comprise of a set of members; 
program instructions to identify floor joist assemblies based on a specific set of characteristics associated with the floor joist assemblies; 
program instructions to analyze each member of the model and determine if any members have an internal conflict, wherein the internal conflict is determined based on the connection of a series of members and the required regulations; program instructions to analyze each relationship between the set of members, and determine if any of the relationships result in the internal conflict, 
program instructions to analyze each relationship between the assemblies and the floor joist assemblies, and determine if any of the relationships between each of the assemblies result in the internal conflict; program instructions to analyze each member of the assemblies that are identified as non- conflicting members with mating assemblies or mating members for mating conflicts; wherein the 5mating conflict is determined when the assemblies and individual member are not properly mate based on required tolerance and bearing area which thereby results in a unsafe building; 
program instructions to mark the conflicting members, and assemblies, which are involved in the internal conflict and mating conflict; 
program instructions to generate a list of members and assemblies that are associated with the internal conflict and mating conflicts; 
program instructions to determine a solution to correct the members involved in the internal conflict or mating conflicts by using a machine learning algorithm; program instructions to implement the solution into the model to conform the required regulations; and 
program instructions to generate a report of the of conflicting members and the types of conflicts which resolved.  

32. (Currently Amended) The system of claim [[29]] 31, further comprising, program instructions to incorporating sub-systems into the model and analyzing the members to determine if they conflict with the sub-system.  

33. (Currently Amended) The system of claim [[29]] 31, further comprising, program instructions to identify, floor joist assemblies within the model, wherein the floor joist assemblies are comprised of at least two members.  

34. (Currently Amended) The system of claim [[29]] 31, further comprising, program instructions to identify, web cuts within the members of the floor joist assemblies for conflicts and differences between the required regulations and the model values.


Specification Amendment
[0001]   This application is a continuation-in-part (and claims the benefit of priority under 35 USC 120) of U.S. Patent No. 1113310 issues on September 7, 2021. The disclosure of the US Patent No. 1113310 is considered part of (and is incorporated by reference in) the disclosure of this application.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Reghetti et al (US 8732599 B2) teaches a method for identifying and resolving conflicts within a drawing by highlighting found conflicts and generating various reflections of conflicts graphic objects to test different conflict resolution proposals.
Pettersson (US 2015/0254376 A1) teaches a method for virtual assembly of a structure before real assembly by collecting measurement of the components that are used in the construction of the structure, checking the components for faulty parts or for parts which do not conform the specification and correcting the parts or exchange faulty parts.
Maly et al (US 2004/0073410 A1) teaches a method of generating a building frame model based on the consolidated input parameters to optimize construction of an actual building frame according to the model. The model assigns load values to load bearing members of the building frame based on connections between the members. The model allows a user to develop both structural and component level loads from gravity, wind, and seismic forces as defined in a standard for all members and components of the structural frame. The user can also select products by verifying if a predetermined solution meets or exceeds all selected design criteria and looking across a range of products to determine a list of possible solutions. 
Pataky (US 2016/0253445 A1) teaches a CAD model design using machine learning to build a circuit topology that will meet the design goals.
these references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 21, 26 and 31: 
“analyzing, by the one or more processors, each of the member of the plurality of floor joist assemblies that are identified as non-conflicting members with mating assemblies or mating members for mating conflicts; wherein the mating conflict is determined when the assemblies and individual member are not properly mated based on required tolerance and bearing area which thereby results in an unsafe building; determining, by the one or more processors, a solution to correct the members involved in the at least one of member-to-member conflict, assembly-to-assembly conflict and mating conflicts by using a machine learning algorithm;”

in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 21-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148